WR-83,512-02
                                                                       WR-83,512-01
                                                         COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                       Transmitted 6/26/2015 12:41:57 PM
                                                          Accepted 6/29/2015 2:07:05 PM
                                                                          ABEL ACOSTA
                      NO. ______________                                          CLERK

      IN THE TEXAS COURT OF CRIMINAL APPEALS RECEIVED
                                                    COURT OF CRIMINAL APPEALS
                                                           6/29/2015
                      AT AUSTIN, TEXAS                ABEL ACOSTA, CLERK


___________________________________________________________

               IN RE CHAD WAYNE TISDALE

___________________________________________________________

    ORIGINAL PETITION FOR WRIT OF MANDAMUS OR

   ORIGINAL PETITION FOR WRIT OF HABEAS CORPUS

___________________________________________________________

                 The Honorable Benton Eskew
           Judge of the Bastrop County Court at Law

              The Honorable Reva Towslee-Corbett
   Judge of the 335th Judicial District Court of Bastrop County

                          Respondents

___________________________________________________________

                    JAMES KRAMER
                   410 East 5th St. #306
                    Austin, Texas 78701
                 (512) 297-7211 PHONE
                    (484) 205-5248 FAX
                  james.kramer@usa.net
               Texas State Bar No. 24067712
           COUNSEL FOR RELATOR/APPLICANT

              ORAL ARGUMENT REQUESTED
                IDENTIFICATION OF THE PARTIES

A complete list of the names and addresses of all interested parties is
provided below:

                           Relator/Applicant:
                           Chad Wayne Tisdale

                     Counsel for Relator/Applicant:
                             James Kramer
                         410 East 5th St. #306
                         Austin, Texas 78701

             Counsel for the State (Real Party in Interest):
                              Bryan Goertz
                             Greg Gilleland
               Office of Bastrop County District Attorney
                            804 Pecan Street
                          Bastrop, Texas 78602

                              Respondents:
                         Honorable Benton Eskew
                                  Judge
                           County Court at Law
                          Bastrop County, Texas
                            804 Pecan Street
                          Bastrop, Texas 78602


                    Honorable Reva Towslee-Corbett
                                Judge
                        th
                     335 Judicial District Court of
                        Bastrop County, Texas
                           804 Pecan Street
                         Bastrop, Texas 78602




                                      i
Table of Contents                                                  Page

Identification of the Parties                                       i

Index of Authorities                                                iv

Statement Regarding Oral Argument                                   1

Statement of the Case                                               1

Statement of Jurisdiction                                           2

Issues Presented                                                    2

Background and Statement of Facts                                   3

Mandamus Requirements                                               5

Argument and Authorities:
   Relator/ApplicantEntitled to Prompt Issuance of Writ             5

   A Non-Discretionary Duty to Issue Writ of Habeas Corpus          6

   Defect in Petition Must Be “Manifest” to Justify Refusal         6

   Voluntariness Determined by Totality of the Circumstances        8

   Jurisdiction of the Trial Court                                  9

   No Adequate Remedy at Law Other Than Resort to This Court        10

   Original Petition for Writ of Habeas Corpus as an Alternative    11
   Vehicle
Prayer for Relief                                                   12
Certification of Word Count                                         14


                                     ii
Certificate of Service               14
Rule 52.3(j) Certification           14

Appendix                           post 15




                             iii
Index of Authorities                                               Page

CASES:

Click v. State, 39 S.W.2d 39 (Tex. Crim. App. 1931)                 6

Ex parte Davis, 748 S.W.2d 555 (Tex. App. Houston [1st Dist.]       9
1988)

Ex parte Drake, 212 S.W.3d. 822 (Tex. App. Austin 2006)             9

Ex parte Hayes, No. WR-77,189-01, 2012 Tex. Crim. App.              12
Unpub. LEXIS 210 (Tex. Crim. App. 2012) (orig. proceeding) (not
designated for publication)

Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App. 1991)             7

Ex parte Hight, No. AP-75,507, 2008 Tex. Crim. App. Unpub.          8
LEXIS 91 (Tex. Crim. App. 2008) (not designated for publication)

Ex parte Johnson, 876 S.W.2d 340 (Tex. Crim. App. 1994) (orig.     2, 11
proceeding)

Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012)         9

Ex parte Rodriguez, 980 S.W.2d 475 (Tex. Crim. App. 1998)           12
(orig. proceeding)

Ex parte Schmidt, 109 S.W.3d 480 (Tex. Crim. App. 2003)             9

Ex parte Chad Wayne Tisdale, No. 03-13-00785-CR, 2014 Tex. 3
App. LEXIS 3835 (Tex. App. Austin 2014, pet. ref’d.) (not
designated for publication)

Ex parte Wolf, 296 S.W.3d 160 (Tex. App. Houston [14th Dist.]       9
2009)



                                   iv
Greenwell v. Court of Appeals for the Thirteenth Judicial Dist.,     10
159 S.W.3d 645 (Tex. Crim. App. 2005) (orig. proceeding)

Griffin v. State, 703 S.W.2d 193 (Tex. Crim. App. 1986)               8

In re Piper, 105 S.W.3d 107 (Tex. App. Waco 2003) (orig.           5, 6, 12
proceeding)

In re Chad Wayne Tisdale, No. 03-15-00184-CV, 2015 Tex. App.          4
LEXIS 4343 (Tex. App. Austin 2015) (orig. proceeding) (not
designated for publication)

Mitschke v. State, 129 S.W.3d 130 (Tex. Crim. App. 2004)              7

Padieu v. Court of Appeals of Tex., 392 S.W.3d 115 (Tex. Crim.        5
Ohio App. 2013) (orig. proceeding)

Padilla v. McDaniel, 122 S.W.3d 805 (Tex. Crim. App. 2003)            2
(orig. proceeding)

State v. Collazo, 264 S.W.3d 121 (Tex. App. Houston [1st Dist.]       9
2007)

State ex rel. Rodriguez v. Onion, 741 S.W.2d 433 (Tex. Crim.          9
Ohio App. 1987) (orig. proceeding)

TEXAS CONSTITUTION:

Tex. Const. art. I, § 12                                              5

Tex. Const. art. V, § 5                                               2

TEXAS CODE OF CRIMINAL PROCEDURE OF 1965:

Tex. Code Crim. Proc. art. 4.04                                       2

Tex. Code Crim. Proc. art. 11.05                                    2, 6



                                   v
Tex. Code Crim. Proc. art. 11.06                              2

Tex. Code Crim. Proc. art. 11.09                             2, 10

Tex. Code Crim. Proc. art. 11.10                              6

Tex. Code Crim. Proc. art. 11.11                              6

Tex. Code Crim. Proc. art. 11.15                              6

SUPERSEDED CODES OF CRIMINAL PROCEDURE:

Tex. Code Crim. Proc. art. 131 (1856)                         7

Tex. Code Crim. Proc. art. 145 (1879)                         7

Tex. Code Crim. Proc. art. 165 (1895)                         7

Tex. Code Crim. Proc. art. 175 (1911)                         7

Tex. Code Crim. Proc. art. 127 (1925)                         7


TEXAS RULES OF APPELLATE PROCEDURE:

Tex. R. App. Proc. 77.3                                       8

OTHER REFERENCES:

43 George E. Dix & John M. Schmolesky, Texas Practice:        5
Criminal Practice and Procedure § 34.16 (3d ed. 2011)

Webster’s Dictionary 1828-Online Edition,                     7
http://webstersdictionary1828.com/Home?word=Manifest (last
visited Mar. 26, 2015)




                                   vi
                  Statement Regarding Oral Argument

      Oral argument would facilitate exploration of issues not heretofore

addressed by the Court in a published opinion.

                           Statement of the Case

      Relator/Applicant’s post-conviction Petition for Writ of Habeas

Corpus, asserting that his misdemeanor conviction is based on an

involuntary plea, was refused by the Bastrop County Court at Law and by

the 335th Judicial District Court of Bastrop County. Neither court

addressed the merits of his petition.

      Relator/Applicant petitions the Court to issue a writ of mandamus

requiring that a writ of habeas corpus be issued by the Bastrop County

Court at Law returnable to that court or, alternatively, that a writ of

habeas corpus be issued by the 335th Judicial District Court of Bastrop

County, returnable to that court or to the Bastrop County Court at Law.

      Alternatively, Relator/Applicant petitions the Court to exercise its

original jurisdiction to issue a writ of habeas corpus returnable to the

Bastrop County Court at Law.

      Relator/Applicant does not ask the Court to address the merits of

his habeas corpus petition, as that is a matter best left to a trial court.



                                        1
                             Statement of Jurisdiction

       This Court has jurisdiction to issue the requested writ of mandamus

per section 5 of Article V of the Texas Constitution and article 4.04 of the

Texas Code of Criminal Procedure.1

       This Court has jurisdiction to issue the requested writ of habeas

corpus, returnable to the Bastrop County Court at Law, per section 5 of

Article V of the Texas Constitution and articles 4.04, 11.05, 11.06 and

11.09 of the Texas Code of Criminal Procedure.2

                                   Issues Presented

       Did Respondents fail to carry out a ministerial duty to issue

Relator/Applicant’s requested writ of habeas corpus?

       Does Relator/Applicant have an adequate remedy at law other than

resort to the Court of Criminal Appeals?

       Is a petition for writ of mandamus or an original petition for writ of

habeas corpus the preferred vehicle for petitioning this Court to compel a

trial court to rule on the merits of a post-conviction misdemeanor habeas

corpus petition?


1
  Tex. Const. art. V, § 5; Tex. Code Crim. Proc. art. 4.04; Padilla v. McDaniel, 122
S.W.3d 805, 806 (Tex. Crim. App. 2003) (orig. proceeding).
2
  Tex. Const. art. V, § 5; Tex. Code Crim. Proc. arts. 4.04, 11.05, 11.06, 11.09; Ex parte
Johnson, 876 S.W.2d 340, 343 (Tex. Crim. App. 1994) (orig. proceeding).


                                             2
                     Background and Statement of Facts

        In October of 2013, Relator/Applicant filed a post-conviction

petition for writ of habeas corpus in the Bastrop County Court at Law,

cause number 13-16165, challenging a misdemeanor conviction based on

an involuntary plea. The Bastrop County Court at Law issued a written

final    order    dismissing      the    case,    citing    lack     of   jurisdiction.

Relator/Applicant timely appealed to the Third District Court of Appeals,

cause number 03-13-00785-CR. The Court of Appeals dismissed the

appeal for lack of jurisdiction, holding that only when a trial court rules

on the merits of a petition for writ of habeas corpus does the Court of

Appeals have jurisdiction over an appeal. 3 A timely filed Petition for

Discretionary Review was refused by the Texas Court of Criminal

Appeals on November 5, 2014, cause number PD-1264-14. The mandate

in the Court of Appeals issued on January 8, 2015.

        On February 3, 2015, Relator/Applicant re-filed his petition for writ

of habeas corpus, cause number 015-335.4 The cause was originally set


3
  Ex parte Chad Wayne Tisdale, No. 03-13-00785-CR, 2014 Tex. App. LEXIS 3835 (Tex.
App. Austin 2014, pet. ref’d.) (not designated for publication).
4
  Relator/Applicant revised his petition in the second filing, but his claim is the same,
namely, that he was actively misled into entering an involuntary plea. Also, per counsel’s


                                            3
for a hearing on March 11, 2015 in the 335th Judicial District Court of

Bastrop County, but was dismissed for lack of jurisdiction on February 25,

2015. The District Clerk failed to inform Relator/Applicant of the

dismissal and failed to timely update the case on its website.

Relator/Applicant eventually learned of the dismissal on March 9, 2015

from the administrator of the District Court, who forwarded a copy by fax.

Relator/Applicant also obtained a copy of the Order Affecting Exchange

of Benches5, which would appear to indicate that a petition to either of the

other two district judges in Bastrop County would prove futile.

       On March 27, 2015 Relator/Applicant filed a Petition for Writ of

Mandamus with the Third District Court of Appeals, cause number 03-15-

00184-CV, seeking to compel issuance of a writ of habeas corpus. Relief

was denied on April 29, 2015.6 A timely filed motion for rehearing was

over-ruled on June 15, 2015.




telephone conversation with the Bastrop County District Clerk, the revised petition was
reviewed by Judge Eskew of the County Court at Law, who refused to take any action
and entered no written order.
5
  See Appendix.
6
  In re Chad Wayne Tisdale, No. 03-15-00184-CV, 2015 Tex. App. LEXIS 4343 (Tex.
App. Austin 2015) (orig. proceeding) (not designated for publication).


                                          4
                           Mandamus Requirements

       In order to prevail in a mandamus action, Relator/Applicant must

show that the act that he seeks to compel is ministerial (non-discretionary)

and that he has no adequate remedy at law.7



         Relator/Applicant Entitled to Prompt Issuance of Writ

       The Texas Constitution provides that the writ of habeas corpus is a

"writ of right”.8 Issuance of a writ of habeas corpus does not necessarily

provide an applicant with relief, but “merely directs that the sheriff bring

the applicant to court for a hearing on his habeas application.”9 (Since

Relator/Applicant is not in custody, issuance of the writ would

presumably result in a summons being issued for his appearance at the

hearing on his habeas petition.)10




7
  Padieu v. Court of Appeals of Tex., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig.
proceeding).
8
  Tex. Const. art. I, § 12.
9
  In re Piper, 105 S.W.3d 107, 111 n.1 (Tex. App. Waco 2003) (orig. proceeding) (Davis,
J. concurring).
10
   See 43 George E. Dix & John M. Schmolesky, Texas Practice: Criminal Practice and
Procedure § 34.16 (3d ed. 2011) at 238 n.1.


                                          5
       Relator/Applicant is entitled to prompt consideration of the merits

his petition.11 Thus, delay in consideration of his claim is in and of itself a

denial of Relator/Applicant’s rights under the law.

       A Non-Discretionary Duty to Issue Writ of Habeas Corpus

       It is the duty of a court, "upon proper motion, to grant the writ

under the rules prescribed by law." 12 The court “shall appoint a time

when [it] will examine the cause of the applicant, and issue the writ

returnable at that time…”13 The writ "shall be granted without delay by

the judge or court receiving the petition, unless it be manifest from the

petition itself, or some documents annexed to it, that the party is entitled

to no relief whatsoever."14

        Defect in Petition Must Be “Manifest” to Justify Refusal

       A court presented with a petition for writ of habeas corpus cannot

refuse the petition unless it can point to some defect that is “manifest”

within the meaning of article 11.15. A review of the history of the habeas

corpus statute reveals that the term “manifest” in article 11.15 dates at



11
   Tex. Code Crim. Proc. arts. 11.11, 11.15.
12
   Tex. Code Crim. Proc. art. 11.05; see also Piper, 105 S.W.3d at 110; Click v. State, 39
S.W.2d 39, 41 (Tex. Crim. App. 1931).
13
   Tex. Code Crim. Proc. art. 11.10.
14
   Tex. Code Crim. Proc. art. 11.15.


                                            6
least as far back as the 1856 Code of Criminal Procedure.15 To determine

its plain meaning, a 19th century definition of the word “manifest” is

appropriate:

        “MAN'IFEST, adjective [Latin manifestus.]
        1. Plain, open, clearly visible to the eye or obvious to the
           understanding; apparent; not obscure or difficult to be
           seen or understood.”16

        Thus, unless a petition for writ of habeas corpus is obviously

invalid, a trial court must issue the writ and address the merits17. Neither

the State nor either of the Bastrop County trial courts cite any precedent

to demonstrate that Applicant’s claim is obviously without merit, and thus

fail to meet the heavy burden required to justify failure to issue the writ of

habeas corpus.

        In denying Relator/Applicant’s Petition for Writ of Mandamus, the

Court     of    Appeals      appears      to    attempt      to    demonstrate       that

Relator/Applicant’s petition is manifestly without merit by citing

Mitschke v. State.18 However, in Ex parte Hight, this Court declined to


15
   See, e.g, Tex. Code Crim. Proc. art. 131 (1856); Tex. Code Crim. Proc. art. 145 (1879);
Tex. Code Crim. Proc. art. 165 (1895); Tex. Code Crim. Proc. art. 175 (1911); Tex. Code
Crim. Proc. art. 127 (1925).
16
   Webster’s Dictionary 1828-Online Edition,
http://webstersdictionary1828.com/Home?word=Manifest (last visited Jun. 24, 2015).
17
   A merits ruling based on the record (without a hearing) may be appropriate in some
cases. See Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim. App. 1991).
18
   Mitschke v. State, 129 S.W.3d 130, 135 (Tex. Crim. App. 2004).


                                            7
apply Mitschke to a habeas corpus claim that a plea is involuntary,

thereby limiting Mitschke to direct appeals based on claims of failure to

provide statutory admonishments.19 While, per Rule 77.3,20 Hight is not

precedent, the Court’s logic in that case is sound and should be applied in

this case as well. Thus, Mitschke should not be read to foreclose

Relator/Applicant’s involuntary plea claim, since that claim is

distinguishable from a claim based on failure by the convicting court to

provide statutory admonishments.

      Voluntariness Determined by Totality of the Circumstances

      A court must determine the voluntariness of a plea by examining

the “totality of the circumstances.”21 Given the fact-intensive nature of the

required inquiry, it is difficult to see how a court may avoid its duty to

issue the writ merely by asserting that Relator/Applicant is manifestly

entitled to no relief, since it cannot fully evaluate the “totality of the

circumstances” without conducting a hearing (or at least without making

findings of fact based on the record).




19
   Ex parte Hight, No. AP-75,507, 2008 Tex. Crim. App. Unpub. LEXIS 91 (Tex. Crim.
App. Feb. 6, 2008) (not designated for publication).
20
   Tex. Rule App. P. 77.3.
21
   Griffin v. State, 703 S.W.2d 193, 196 (Tex. Crim. App. 1986).


                                         8
                         Jurisdiction of the Trial Court

       The County Court at Law 22 and the District Courts 23 in Bastrop

County possess concurrent jurisdiction over Relator/Applicant’s petition.

Relator/Applicant’s claim that his plea was involuntary is cognizable in a

habeas corpus action.24 Relator/Applicant’s driver’s license suspension is

similar in nature to legal disabilities that Texas Courts of Appeals have

found to constitute confinement or restraint within the meaning of

Chapter 11 of the Texas Code of Criminal Procedure.25

       There is thus no basis for a trial court to claim that it lacks

jurisdiction over Relator/Applicant’s petition.




22
   “When they are read together, Article V, section 16 of the Constitution, Section
25.0003(a) of the Government Code, and Article 11.05 of the Code of Criminal
Procedure give the statutory county court at law, and the judges of that court, the power
to issue the writ of habeas corpus when a person is restrained by an accusation or
conviction of misdemeanor.” Ex parte Schmidt, 109 S.W.3d 480, 483 (Tex. Crim. App.
2003).
23
   State ex rel. Rodriguez v. Onion, 741 S.W.2d 433, 434 (Tex. Crim. App. 1987) (orig.
proceeding) (holding that District Courts have concurrent habeas corpus jurisdiction in
misdemeanor cases).
24
   See Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012).
25
   See, e.g., State v. Collazo, 264 S.W.3d 121 (Tex. App. Houston [1st Dist.] 2007)
(denial of peace officer’s license); Ex parte Wolf, 296 S.W.3d 160, 166-67 (Tex. App.
Houston [14th Dist.] 2009) (termination of employment); Ex parte Davis, 748 S.W.2d
555, 558 (Tex. App. Houston [1st Dist.] 1988) (denial of entry into military); Ex parte
Drake, 212 S.W.3d. 822, 825 (Tex. App. Austin 2006) (arrest for driving while license
suspended due to unpaid surcharges).


                                           9
     No Adequate Remedy at Law Other Than Resort to This Court

       While Relator/Applicant does have a technical remedy at law

(presenting his petition to yet another trial court judge), that technically

available remedy is inadequate."26 As discussed supra, Relator/Applicant

is entitled not just to a hearing, but to a prompt hearing. Thus, any further

delay in the issuance of the writ of habeas corpus is a denial of

substantive relief.

       As Relator/Applicant is challenging a misdemeanor conviction in

Bastrop County, the Bastrop County Court at Law is the most appropriate

forum to hear his petition.27 But the most appropriate court refused his

petition.

       Relator/Applicant then applied to the 335th District Court in

Bastrop County and got so far as having a hearing set on the docket only

to have his petition refused again before the setting. Relator/Applicant

then became aware of the Order Affecting Exchange of Benches28, signed

by all Bastrop County judges, and concluded that further efforts in

Bastrop County would be futile and only result in further delay.
26
   Greenwell v. Court of Appeals for the Thirteenth Judicial Dist., 159 S.W.3d 645, 648-
649 (Tex. Crim. App. 2005) (orig. proceeding) ("In some cases, a remedy at law may
technically exist; however, it may nevertheless be so uncertain, tedious, burdensome,
slow, inconvenient, inappropriate, or ineffective as to be deemed inadequate.”).
27
   Tex. Code Crim. Proc. art. 11.09.
28
   See Appendix.


                                          10
       While out-of-county judges may or may not technically have

jurisdiction to issue Relator/Applicant’s writ, it defies logic to believe that

any such judge would get involved in a case involving events that took

place wholly within the Bastrop County Courthouse. It is even less logical

to believe that such a hypothetical judge could be located promptly.

       Relator/Applicant’s Petition for Writ Mandamus (to compel

issuance of the writ of habeas corpus by a Bastrop County trial court) was

denied by the Third District Court of Appeals.

       In short, Relator/Applicant has nowhere else to go.



Original Petition for Writ of Habeas Corpus as an Alternative Vehicle

       In Ex parte Johnson, this Court exercised its original habeas corpus

jurisdiction to compel a trial court to address the merits of a habeas

corpus petition by issuing a writ of habeas corpus returnable to that trial

court.29 Thus, this Court can grant Relator/Applicant relief using either of

two alternative vehicles: mandamus or original habeas corpus.

       Concurring opinions by various judges of the Court of Criminal

Appeals have indicated that a habeas corpus applicant who has had his or


29
  Ex parte Johnson, 876 S.W.2d at 343 (Court of Criminal Appeals issued writ of habeas
corpus returnable to 180th Judicial District Court).


                                         11
her petition refused by a trial court should file a petition for writ of

mandamus rather than invoke the original habeas corpus jurisdiction of

the Court of Criminal Appeals. 30 On the other hand, at least one

intermediate court of appeals has held that failure to file an original

petition for writ of habeas corpus in the Court of Criminal Appeals will

bar issuance of a writ of mandamus (for failure to exhaust all adequate

remedies at law).31

      In light of the lack of clear authority, Relator/Applicant petitions

this Court to exercise its original jurisdiction to issue a writ of habeas

corpus, returnable to the Bastrop County Court at Law, as an alternative

to his Petition for Writ of Mandamus.



                               Prayer for Relief

      Relator/Applicant prays that the Court will issue a writ of

mandamus ordering the Bastrop County Court at Law to issue the

requested writ of habeas corpus, returnable to that court or, in the

alternative, ordering that the 335th Judicial District Court issue the

30
   E.g. Ex parte Hayes, No. WR-77,189-01, 2012 Tex. Crim. App. Unpub. LEXIS 210
(Tex. Crim. App. 2012) (orig. proceeding) (Johnson, J., joined by Price, Hervey, and
Cochran, JJ., concurring) (not designated for publication); Ex parte Rodriguez, 980
S.W.2d 475 (Tex. Crim. App. 1998) (orig. proceeding) (Baird, J., concurring).
31
   In re Piper, 105 S.W.3d at 110.


                                        12
requested writ of habeas corpus, returnable to that court or to the Bastrop

County Court at Law.

      In the alternative, Relator/Applicant prays that the Court will

exercise its original habeas corpus jurisdiction to issue a writ of habeas

corpus returnable to the Bastrop County Court at Law.

      Relator/Applicant prays for general relief.



                                     RESPECTFULLY SUBMITTED,

                                     /s/James Kramer

                                     JAMES KRAMER

                                     410 East 5th St. #306
                                     Austin, Texas 78701
                                     (512) 297-7211 PHONE
                                     (484) 205-5248 FAX
                                     james.kramer@usa.net
                                     Texas State Bar No. 24067712
                                     COUNSEL FOR RELATOR/
                                     APPLICANT




                                    13
                CERTIFCATION OF WORD COUNT

The preceding document was produced using Microsoft Word, and the

Word Count tool returned a value of 2,650 words (including footnotes).

                                     /s/James Kramer

                                     JAMES KRAMER



                    CERTIFICATE OF SERVICE

      This petition was served on opposing counsel, Assistant Bastrop

County District Attorney Greg Gilleland, 804 Pecan Street, Bastrop,

Texas, 78602, by first-class mail and by electronic means on June 26,

2015, and was also mailed to the Bastrop County District Clerk for

distribution to Respondent Judges on that date.

                                            /s/James Kramer

                                           JAMES KRAMER



                   RULE 52.3(j) CERTIFICATION

      Undersigned counsel has reviewed the foregoing petition and has

concluded that every factual statement is supported by competent

evidence in the Appendix or Record, with the exception of certain


                                    14
background information specifically stated to have been obtained from

phone conversations with the District Clerk or the administrator of the

District Court.

                                          /s/James Kramer

                                         JAMES KRAMER




                                  15
                ORDER AFFECTING THE EXCHANGE OF BENCHES 

                   FOR THE DISTRICT COURTS AND COUNTY 

               COURT AT LAW COURT OF BASTROP COUNTY, TEXAS 


       Pursuant to Article 5, Section II of the Texas Constitution and V.T.C.A., Government

Code 24.303, and the statute creating the Bastrop County Court at Law, the undersigned do

hereby exchange benches with each other insofar as the jurisdiction of each court pennits. Any

of the undersigned may, in his own courtroom, try and detennine any case or proceeding pending

in any of the other courts without having the case transferred. In case of absence, sickness, or

disqualification of any of the judges, any of the other judges may hold court for him. Any of the

judges may hear and detennine any part or question of a case or proceeding pending in any of the

courts, and any of the other judges may complete the hearing and render judgment in the case.

       This order becomes effective immediately upon execution of the same by all the Judges

identified below and supercedes any previous orders affecting these matters.

       SIGNED this   ~ay of January, 2010.
                                                 ton Eskew
                                              Judge, Bastrop County Court at Law

       SIGNED thiso2D day of January, 2010.


                                              Terry le,_".l""..n
                                              Judge,
                      \/:-K        kb.
       SIGNED this filL- day       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00184-CV



                                  In re Chad Wayne Tisdale


                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus. See Tex. R. App. P. 52. Having

reviewed the petition and its accompanying exhibit, we deny the petition for writ of mandamus. See

Mitschke v. State, 129 S.W.3d 130, 135 (Tex. Crim. App. 2004); Ex parte Drake, 212 S.W.3d 822,

826-27 (Tex. App.—Austin 2006, pet. ref’d).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: April 29, 2015
                                        REGISTER OF ACTIONS
                                               CASE NO. 015-335
EX PARTE CHAD WAYNE TISDALE                              §       Case Type: Writ of Habeas Corpus
                                                         §       Date Filed: 02/03/2015
                                                         §        Location: 335th District Court
                                                         §
                                                         §


                                                PARTY INFORMATION

                                                                                  Attorneys
Plaintiff     Tisdale, Chad Wayne                     Male White                  James Kramer
                                                      DOB: 06/28/1968              Retained
                                                                                  512-297-7211(W)


State         The State of Texas                      Female White
                                                      DOB: 01/27/1987


                                          EVENTS & ORDERS OF THE COURT

               DISPOSITIONS
    02/25/2015 Order (Judicial Officer: Corbett, Reva Towslee)


                 OTHER EVENTS AND HEARINGS
    02/03/2015   Original Petition (OCA)
    02/25/2015   Response
    03/04/2015   Reply
    03/11/2015   CANCELED Hearing (9:00 AM) (Judicial Officer Corbett, Reva Towslee)
                 Other